Citation Nr: 1538079	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-03 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right knee condition.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in which the RO denied the Veteran's claim for service connection for a right knee condition.  

In January 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO; a transcript of the hearing has been associated with the claims file.  

This matter was previously before the Board in September 2014, at which time it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, remand is necessary for additional evidentiary development before the Board can adjudicate the Veteran's claim.  

In this regard, in compliance with the September 2014 remand, a VA examination and opinion was obtained in February 2015.  The VA examiner found diagnoses of right meniscal tear, right anterior cruciate ligament tear, and degenerative arthritis.  The VA examiner opined that the Veteran's right knee diagnoses were less likely than not incurred in or caused by his military service, to include the March 1998 injury noted in his service treatment records.  The examiner noted that the Veteran's diagnoses seemed to be chronic in nature and older than his October 2009 injury.  However, the examiner noted that there was no indication of degenerative changes that would support a claim that the Veteran's injury was more than ten years old.  

The Board finds that the examiner's opinion is inadequate.  In this regard, the examiner appears to base his opinion on an injury that occurred after service but before the Veteran's October 2009 injury.  The evidence of record supports no such occurrence.  While the examiner noted that there were no degenerative changes indicating that the Veteran's current condition was related to an injury from service, the examiner diagnosed degenerative arthritis.  Thus, there appears to be some inconsistencies in the examiner's opinion.  Additionally, the VA examiner noted the Veteran's separation from service in April 1998 and that because of this, the Veteran could not have had an in-service injury in May 1998.  The Board notes that the Veteran has not alleged a May 1998 injury, and, therefore, it appears the VA examiner's opinion is based, at least partly, on incorrect facts.  Therefore, the Board finds that remand is necessary to obtain an additional VA opinion with respect to the Veteran's right knee disability.  

Furthermore, the Board notes that the claims file contains notations that the February 2014 Board remand and subsequent notification letter dated in February 2015 were returned as undeliverable.  It is noted that the Veteran's address changed at this time, and it is unclear if the Veteran received notice in this regard.  Thus, on remand, a copy of the February 2014 Board remand and subsequent request that the Veteran provide information with respect to private treatment records should be sent to the Veteran at the most updated address on record.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran at his most recent address of record a copy of the February 2015 Board remand.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his right knee disability and obtain the necessary authorization to obtain such records, to include records from Poudre Valley Health System prior to 2009 and from 2010 and from the Orthopedic Center for the Rockies prior to 2010 and after 2011.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

2.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right knee disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests must be conducted.  

The examiner should address the following: 

(A)  Whether any current right knee disability is at least as likely as not (a 50 percent or greater probability) related to the Veteran's military service, to include his March 1998 injury.  The examiner must consider and comment on the Veteran's statement that his right knee symptoms continued after service.  

The examiner must specifically address the Veteran's history of injury and symptomatology and any effect on post-service injuries, to include those in October 2009 and April 2010.  

(B)  Whether any arthritis of the right knee manifested to a compensable degree within one year of the Veteran's discharge from service.  If so, any manifestations must be indicated.  The examiner must consider the Veteran's statements with respect to continued symptoms after service as well as any current degenerative changes shown on diagnostic testing.  

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.  

3.  After the above development is completed, re-adjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


